            Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                                )
 BOBBY CANDRA, ZHAFIRAH CANDRA,                                 )
 ALBERT CANDRA, and MUHAMMAD CANDRA                             )
                                                                )    Case No.:1:18-cv-10823-PBS
                                Plaintiff/Petitioners,          )
                                                                )
 v.                                                             )
                                                                )
 CHRIS M. CRONEN                                                )
 Boston Field Office Director for Enforcement                   )
 and Removal Operations, U.S. Immigration and                   )
 Customs Enforcement                                            )
                                                                )
 TIMOTHY STEVENS                                                )
 Manchester Sub-Office Director for Enforcement                 )
 and Removal Operations, U.S. Immigration and                   )
 Customs Enforcement                                            )
                                                                )
 KEVIN McALEENAN                                                )
 Acting Secretary of the U.S. Department of                     )
 Homeland Security                                              )
                                                                )
                                Respondents/Defendants.         )
                                                                )

                   EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

          Pursuant to Fed. R. Civ. P. 65, L.R. 7.1, and L.R. 40.4, Petitioner Bobby Candra and

 Plaintiffs Zharfirah Candra, Albert Candra, and Muhammad Candra (the “Candra Children”) seek

 a temporary restraining order, restraining Defendants from enforcing against Mr. Candra a final

 order of removal. As grounds, Petitioner and Plaintiffs say:

           1.       On September 18, 2017, U.S. Immigration and Customs Enforcement (“ICE”)

 denied Petitioner Bobby Candra’s request for a stay of removal (the “Denial”), without making

 any findings supporting to support the exercise of its discretion to deny the request. Dkt. No. 1 ¶

 25.


DB1/ 103429922.1                                   1
             Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 2 of 6



           2.      Mr. Candra and the Candra Children initiated this action on April 27, 2018, seeking

 a stay of the execution of the removal order against Mr. Candra and declaratory and injunctive

 relief on behalf of the Candra Children. See generally id.

           3.      On May 16, 2018, the Government moved to dismiss the claims of Mr. Candra and

 the Candra Children (the “Motion to Dismiss”). See generally Dkt. Nos. 25–26.

           4.      On February 21, 2019, this Court allowed the Motion to Dismiss as to Count I. Dkt.

 No. 41 at 12.

           5.      On Count II, the Court allowed the Motion to Dismiss “without prejudice to [the

 Candra Children’s] amending the Complaint within 60 days to seek alternative relief.” Id. at 21.

           6.      On April 15, 2019, Mr. Candra filed a motion with the Board of Immigration

 Appeals (the “BIA”) to reopen proceedings based on changed country conditions in Indonesia and

 to allow him to seek asylum and withholding of removal (the “Motion to Reopen”). The Motion

 to Reopen describes previously unavailable evidence of developments in the past year that present

 serious danger of persecution and harassment to Mr. Candra and his family if they are forced to

 relocate to Indonesia. The Motion to Reopen also asks the BIA to stay Mr. Candra’s removal

 pending the BIA’s decision and Mr. Candra’s exhaustion of all administrative and judicial

 remedies.

           7.      On April 16, 2019, Mr. Candra and the Candra Children timely filed the Amended

 Complaint in this action. Count I of the Amended Complaint seeks a writ of habeas corpus on

 behalf of Mr. Candra on the new grounds that removal to Indonesia prior to the full and fair

 adjudication of Motion to Reopen would violate Mr. Candra’s right not to be removed to a country

 where he would face religious persecution under 8 U.S.C. § 1231(b)(3)(A). See Devitri v. Cronen,

 No. 1:17-cv-11842-PBS, Dkt. No. 90 at 14–15, 23 (D. Mass.) (granting injunction to prevent



DB1/ 103429922.1                                    2
            Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 3 of 6



 removal in violation of “a statutory right to move to reopen [based on changed country conditions]

 and an entitlement to not be deported to a country where persecution would occur”) (citing 8

 U.S.C. § 1231(b)(3)(A)). Count II of the Amended Complaint seeks relief on behalf of the Candra

 Children under the Administrative Procedure Act in the form of a declaration that the Denial

 violated ICE’s own regulations, unlawfully revoked a rule without following statutorily mandated

 procedures, and thus violated their right to Due Process, and for an order remanding the matter to

 ICE for further proceedings.

           8.      In considering whether to grant a preliminary injunction, courts consider: “(i) the

 movant’s likelihood of success on the merits of its claims; (ii) whether and to what extent the

 movant will suffer irreparable harm if the injunction is withheld; (iii) the balance of hardships as

 between the parties; and (iv) the effect, if any, that an injunction (or the withholding of one) may

 have on the public interest.” Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 9 (1st Cir. 2013); see also

 W. Holding Co., Inc. v. AIG Ins. Co.-Puerto Rico, 748 F.3d 377 (1st Cir. 2014).

           9.      On review of a motion for a temporary restraining order, the court weighs the same

 four factors that apply to the motion for preliminary injunction. See Commerce Bank & Tr. Co. v.

 Prop. Administrators, Inc., 252 F. Supp. 3d 14, 16 (D. Mass. 2017). The principal purpose of a

 temporary restraining order is to preserve the status quo until a court can review the merits of a

 request for injunctive relief, and afford the opponent an opportunity to be heard, the irreparable

 harm factor is crucial. See Fed. R. Civ. P. 65(b)(2) (requiring order to articulate nature of

 irreparable harm). An order briefly restraining Defendants from executing a removal order against

 Mr. Candra while this Court considers the requests for relief in the Amended Complaint would

 provide the opportunity for that review. Mr. Candra and the Candra Children will suffer obvious

 and irreparable harm without it. See Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc.,



DB1/ 103429922.1                                    3
            Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 4 of 6



 645 F.3d 26, 32 (1st Cir. 2011) (“[T]he basis for injunctive relief in the federal courts has always

 been irreparable injury and the inadequacy of legal remedies.”) (citation omitted).

           10.     Mr. Candra is likely to succeed on the merits of his petition for substantially similar

 reasons to those articulated by the Court in Devitri v. Cronen, 2018 WL 661518 (D. Mass. 2018).

 Congress created a statutory right to file a motion to reopen proceedings, 8 U.S.C. § 1129(c)(7), and,

 when a motion is denied, to file a petition for review with the proper Circuit Court of Appeals, 8 U.S.C.

 § 1252(a)(1). Mr. Candra has made a colorable claim to relief before the Board in his April 15, 2019

 Motion to Reopen based on changed country conditions.

           11.     The prospect that ICE could act to remove Mr. Candra while the Court considers the

 Amended Complaint threatens the Candra Children with irreparable harm as well. Absent injunctive

 relief, when the Court’s February order granting the government’s motion to dismiss becomes final on

 April 22, 2019, there is a risk that ICE could move to execute Mr. Candra’s removal even while this

 Court considers the Amended Complaint. This would likely involve ICE’s ordering Mr. Candra, as it

 did last spring, to report with airline tickets and a travel itinerary showing his departure from the United

 States within a brief period, accompanied by Mr. Candra’s and the Candra Children’s again moving

 for emergency relief at that time. This would be a major disruption to the Candra family’s daily life

 and peace of mind, the impact of which would fall heavily on Zhafirah as a result of her mental health

 issues, as the sealed affidavits in this case demonstrate. If ICE were successful in removing Mr.

 Candra, the Candra Children would be forced to relocate to Indonesia with him, as he is their sole

 source of financial support. They would thus be thrust into a country where they face the very danger

 of persecution that Mr. Candra seeks to avoid through the Motion to Reopen.

           12.     As the Declaration of Bobby Candra, the Declaration of Zhafirah Candra, and the

 related filings made today show, the balance of harms and the public interest both heavily favor a brief

 stay of the proceedings so that the Court may consider the request for a preliminary injunction. See



DB1/ 103429922.1                                      4
            Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 5 of 6



 Voice of the Arab World, Inc., 645 F.3d at 32. These two factors may be considered together. See

 Nken v. Holder, 556 U.S. 418, 435 (2009).

           13.     A form of order is attached.

           14.     Mr. Candra and the Candra Children request a hearing on this motion on or before

 April 22, 2019.

          WHEREFORE, Petitioner and Plaintiffs request that the Court enter a temporary

 restraining order, substantially in the form attached, that restrains the Defendants from enforcing

 the order that Mr. Candra leave the country, for a period of fourteen days, or for such time as the

 Court deems necessary to hear and decide the motion for preliminary injunction being filed today,

 and for such other and further relief as may be just and proper.


 April 16, 2019                                   Respectfully submitted,

                                                  PETITIONER/PLAINTIFFS

                                                  By Their Attorneys,

                                                  /s/ Sabin Willett
                                                  Sabin Willett (BBO #542519)
                                                  Arcangelo S. Cella (BBO # 690438)
                                                  Christina M. Aylward (BBO # 698499)
                                                  Morgan, Lewis & Bockius LLP
                                                  One Federal Street
                                                  Boston, MA 02110
                                                  (617) 341-7700
                                                  sabin.willett@morganlewis.com
                                                  arcangelo.cella@morganlewis.com
                                                  christina.aylward@morganlewis.com




DB1/ 103429922.1                                     5
            Case 1:18-cv-10823-PBS Document 43 Filed 04/16/19 Page 6 of 6



                                   CERTIFICATE OF SERVICE
          I hereby certify that this document filed through the CM/ECF system will be sent

 electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

 and by email on April 16, 2019.

                                               /s/ Sabin Willett




DB1/ 103429922.1                                  6
